ANDERSON, J.,
delivered the opinion of the court.
Appellant, J eff Keel, was convicted in the circuit court of Lafayette county of assault and battery upon Connie May Inmon, a schoolgirl fourteen years of age, and sentenced to pay a fine of two hundred fifty dollars and to confinement in the county jail for nine months. The prosecution was begun before a justice of the peace of districet 5 of Lafayette county, resulting in appellant’s conviction, from which judgment he appealed to the circuit court.
. Appellant urges a reversal of the case upon the following grounds: First, that the state failed to prove the venue; second, that the trial court permitted the state to prove in aid of the offense charged other separate and distinct offenses committed by the appellant; third, that the imposition of a jail sentence of nine months was unauthorized by law, the maximum jail sentence allowed by the statute in such cases being six months. We will consider the questions in the order stated.
It will be observed that it was necessary in this case for the state to prove that the offense charged was committed in Lafayette county and also in the district of the justice of the peace before whom appellant was tried, for the jurisdiction of the circuit court was dependent upon that of the court of the justice of the peace from which the case had been appealed. No one witness introduced by the state proved the entire facts necessary to show the venue. It was shown by one witness that the crime of *164which the appellant was co-nvicted was committed at a certain schoolhouse in Lafayette county. This evidence fell short of showing in what district for the election of the justice of the peace it was committed. It was proven by another witness, who was not present when the crime was committed and knew nothing of the facts attending its commission, that the schoolhouse so identified was in fact located in Lafayette county, and in the district of the justice of the peace before whom appellant was tried and convicted. This was permissible. If it were not prosecutions for criminal offenses- would oftentimes entirely fail for the lack of the necessary proof of venue. The state may prove venue as any other fact, by adding-together the evidence of two or more witnesses.
The state over the objection of appellant ivas permitted to prove that he committed the crime of assault and battery on several other schoolgirls at or about the same time of the commission of the offense for which lie was being tried. The case made by the state was substantially as follows: The children, or some of them, attending a country school were rehersing for commencement. It was nighttime. The rehearsal took place in some kind of structure outside of and adjoining the schoolhouse, which was entered from a door of the schoolhouse. The schoolhouse and the surroundings were poorly lighted, oil lamps being used. After the rehearsal was over, appellant stationed himself just inside of the door of the schoolhouse through which these schoolgirls had to pass in going out. As Miss Inmon went out, he violently grabbed her in a vulgar and indecent manner. He was guilty of the same kind of conduct toward several other girls as they passed out of the door. His acts in that respect appear to have been the result of one design; they constituted one continuous transaction. The trial court admitted all the young ladies assaulted in that manner to testify thereto over the objection of the appellant.
There are exceptions to the rule that the issue in a criminal trial must be single; that the state’s cáse cannot *165be aided by proof of other crimes committed by the defendant than the one for which he is being tried. One exception to the rule is that evidence of another and distinct crime is admissible where it forms part of the res gestae; that is, where it is part of the same transaction of which the crime charged is constituted, and .so intimately related that one cannot be fully proven without proof at least to some extent of the other. Another exception to the rule is that such evidence is admissible where the crime charged and the one sought to be proven in aid of it are so intimately connected as that the latter shows the motive of the defendant. King v. State, 66 Miss. 52, 6 So. 189; Collier v. State, 106 Miss. 613, 64 So. 373; 16 C. J. 572, section 1114; Id. section 1115, p. 574; Id., section 1134, p. 588; Id., section 1140, p. 591; Id., section 1146, p. 594. The facts of this case bring it within those exceptions to the general rule. The other crimes proven were part and parcel of the res gestae; they, with the crime charged, together constituted one transaction; and the other crimes proven also tended to show the motive of appellant — his unlawful purpose.
Section 1527, Code of 1906 (Hemingway’s Code, section 1289), prescribes the penalty for assault and battery. The maximum penalty fixed by the statute is five hundred dollars fine and imprisonment in the county jail for not more than six months. Therefore the jail sentence of nine' months was three months in excess of the maximum amount allowed by the statute. To this extent the judgment of the trial court was erroneous. The judgment is therefore reversed as to the excess penalty, and affirmed in all other respects. Reabold v. State, 73 Miss. 236, 18 So. 929; Johnson v. State, 26 So. 967 inot officially reported).

Affirmed.